

115 HR 3610 IH: Donations in Rough Years (DRY) Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3610IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to permit the donation of hay harvested under the
			 conservation reserve program to certain disaster areas, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Donations in Rough Years (DRY) Act. 2.Donation of hay to certain areasSection 1233 of the Food Security Act of 1985 (16 U.S.C. 3833) is amended by adding at the end the following:
			
 (e)Donation of hay to certain areasThe Secretary shall permit the donation of hay harvested in the course of an activity authorized under, and conducted in accordance with the requirements of, this section, to the owner or operator of a farm or ranch that is located in—
 (1)the State in which the hay was harvested; and (2)a county—
 (A)that, as determined by the United States Drought Monitor, is experiencing a drought— (i)of an intensity classified as D2 that has existed for a period of 8 weeks or more; or
 (ii)of an intensity classified as D3 or higher; or (B)with respect to which the President has issued a declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act that a major disaster exists due to a fire..
		